Citation Nr: 1516876	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).

3.  Entitlement to non-service connected (NSC) disability pension.  


WITNESSES AT HEARING ON APPEAL

Appellant, J.D.N.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had verified active duty service from July 1946 to May 1949.  He reports unverified guerilla service from January 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines.

In April 2013, the Veteran requested a RO hearing.  He had a January 2014 Informal Hearing Conference at the RO in lieu of this hearing request.

In January 2015, the Veteran had a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

In January 2015, the Veteran filed a notice of disagreement with a November 2014 RO decision denying service connection for hearing loss.  This issue is still being developed by the RO, and it is not ripe for appellate review.  

The claims folder has been converted in its entirety into electronic records within the Virtual VA and Veterans Benefit Management System (VBMS).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The currently diagnosed bilateral cataracts did not have its clinical onset in service and is not otherwise related to active duty. 

2.  The Veteran served with the New Philippine Scouts from July 1946 to May 1949 and has unrecognized guerilla service from January 1944 to September 1945.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral cataracts are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2. The criteria for entitlement to NSC pension benefits are not met. 
38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203, 3.351 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The duty to notify and assist is not applicable to the claim for NSC disability benefits.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to Veteran status.  The VCAA is therefore inapplicable and need not be considered for this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).
 
Briefly, the Board acknowledges the recent holding of the Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014), which found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the Veteran's service.  In this case, unlike in Tagupa, the Veteran has verified military service with the New Philippine Scouts.  Even if his period of guerilla service from January 1944 to September 1945 was verified by the United States Department of the Army, the Veteran still would not be eligible for NSC pension benefits.  38 C.F.R. § 3.40(d).  As such, the current case is distinguishable from Tagupa, and the Board concludes that a remand for further verification would serve no useful purpose.

For the service connection claim, the RO provided the required notice in a June 2012 letter sent to the Veteran.  The duty to notify has been met.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's service connection claim has been obtained.  The evidence includes his post service medical records and statements from him.  It appears the Veteran's service treatment records (STRs) were destroyed in a fire at the National Personnel Records Center (NPRC).  (See June 2012 NPRC response).  In August 2012, the RO notified the Veteran about the missing STRs and furnished a form to reconstruct them.  He did not respond with adequate information to warrant another search for STRs.  In this instance, the Board finds that further search efforts would be futile.  38 C.F.R. § 3.159(c)(2).  VA has fulfilled its duty to assist in locating the STRs.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  

The Veteran was not afforded a VA examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination or obtain a medical opinion is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, evidence of an in-service event, injury, or disease is not shown to trigger VA's duty to provide an examination.  See id.; Waters, 601 F. 3d at 1278. The Veteran is competent to report readily observable ocular symptoms and his reports have been considered.  However, he has not identified any in-service event, injury, or disease, to which the current cataracts could possibly be related.  The McLendon element of an in-service event, injury, or disease has not been satisfied.  VA is not obliged to provide an examination for this claim, even under its heightened duty to assist obligations.  Id.; Cromer, supra.; 38 C.F.R. § 3.159(d).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the January 2015 hearing, the undersigned identified the issues on appeal.  J.D.N. provided testimony on behalf of the Veteran as to all treatment received and the undersigned advised them of the elements necessary to substantiate the claim.  The duties imposed by Bryant were thereby met.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service connection for cataracts

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of cataracts.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As noted, STRs are unavailable since they were likely destroyed in a 1973 fire.  VA has heightened duties to explain its findings and conclusions when the Veteran's STRs have been destroyed.  See O'Hare, 1 Vet. App. at 365.  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer, 19 Vet. App. at 215.

In May 2012, a private physician issued a medical certificate confirming that the Veteran has cataracts in both eyes.  

In his June 2012 claim, the Veteran reported that his cataracts began in May 2012.  

In his August 2012 TDIU claim, the Veteran reported that he was diagnosed with cataracts in 2012.  He indicated that he been unemployable due to medical disability since 1970. 

At the January 2015 hearing, J.D.M. provided testimony on behalf of the Veteran.  She stated that the Veteran had not worked in a long time.  They were both informed that the cataracts must be shown to be related to service.  

The Veteran contends that service connection is warranted for bilateral cataracts.  The medical and lay evidence indicates that the Veteran was diagnosed with cataracts many years after service.  He has not identified an event, injury, or disease incurred in service to which his currently diagnosed cataracts may be related.  He does not otherwise assert a continuity of symptomatology beginning in service.  The record is wholly absent of lay or medical evidence indicating that the Veteran had symptoms manifesting in service or otherwise showing an in-service event, injury, or disease to which the current cataracts may be related.  38 C.F.R. §§ 3.102, 3.303.

For the above stated reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran; even under VA's heightened obligation to consider it in the absence of STRs.  The claim for service connection for cataracts must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367. 

NSC Pension benefits

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e). 

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Philippine eligibility for NSC disability pension is covered by 38 C.F.R. § 3.40(a) as follows: Service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  38 C.F.R. § 3.40(a).

In this case, the threshold question for entitlement to NSC pension benefits is whether the claimant has qualifying service.  The record reflects that the Veteran served with the New Philippines Scouts from July 1946 to May 1949.  As detailed above, service in the Philippine Scouts after October 6, 1945, is not wartime service for the purposes of 38 C.F.R. § 3.40 and, therefore, such service does not make the Veteran eligible for NSC pension benefits.  Similarly, the Veteran's reported guerrilla service from January 1944 to September 1945, even if verified, does not constitute service for which NSC pension benefits can be paid.  (See February 2009 Veteran report).  There is no legal basis upon which to establish basic eligibility for NSC pension benefits.

In sum, the evidence of record does not establish that the Veteran was ever a member of the Regular Philippine Scouts, Insular Force of the Navy, Samoan Native Guard, or Samoan Native Band of the Navy, which are the only such military entities entitled to NSC disability pension.  See 38 C.F.R. § 3.40(a).  The basic eligibility criteria for establishing entitlement to NSC disability pension have not been met and the claim must be denied.   

Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable to this claim.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Service connection for cataracts is denied.

Entitlement to NSC pension benefits is denied.


REMAND

As noted above, the RO has jurisdiction of a pending service connection claim for hearing loss.  At the January 2015 hearing, J.D.N. reported that the Veteran was unemployable due to his hearing loss.  This issue is intertwined with the service connection claim and adjudication is deferred pending resolution of the hearing loss claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After resolving the pending service connection claim for hearing loss, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


